Citation Nr: 0116316	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  95-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the base of the tongue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for squamous cell carcinoma of the base of the tongue.

In January 1995, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.

In August 1997, the veteran and a friend testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.

This case was remanded in August 1997 for additional 
development and adjudicative actions.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Squamous cell carcinoma of the base of the tongue is not 
attributable to service.

2.  Squamous cell carcinoma of the base of the tongue is not 
a presumptive disease related to Agent Orange exposure.



CONCLUSION OF LAW

Squamous cell carcinoma of the base of the tongue was not 
incurred in or aggravated by service, to including being the 
result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116 
(West 1991); 38 C.F.R. §§ 3.303, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, the March 1994 rating decision, the September 
1994 statement of the case, and the numerous supplemental 
statements of the case provided the veteran with the reasons 
and bases for the denial of service connection for squamous 
cell carcinoma of the base of the tongue.  The September 1994 
statement of the case also provided the veteran with the 
applicable regulations that apply to the veteran's claim for 
service connection on a direct basis and as a result of Agent 
Orange exposure.  These determinations were mailed to the 
veteran, along with correspondence copies to the veteran's 
representative, The American Legion, and were not returned by 
the United States Postal Service as undeliverable.  
Therefore, the veteran and his representative are presumed to 
have received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having been treated for his cancer at a military medical 
facility and has submitted numerous records related to 
treatment at that facility.  The veteran has not alleged 
treatment at a VA facility, other than when being examined in 
connection with a claim for benefits before VA.  The VA 
examination reports are associated with the claims file.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for his squamous cell carcinoma 
of the base of the tongue that have not been associated with 
the claims file.  

In a September 1997 remand, the Board requested that the 
veteran undergo a VA examination and that the examiner answer 
questions that the Board had posed.  A March 1998 examination 
was conducted; however, the RO determined that the 
examination was not adequate, as the examiner had not 
complied in full with the Board's September 1997 remand.  The 
RO then sent the veteran's claims files to an Ear, Nose, and 
Throat specialist who then answered the questions that were 
posed in a September 1998 memorandum.  That same specialist 
was subsequently asked for additional clarification, which he 
provided in a November 1999 remand.  The Board finds the RO 
has complied with its September 1997 remand and appreciates 
the RO's attention to meet the terms of it.

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo a VA examination related to his claim for 
service connection.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

The Board notes that the diagnosis of squamous cell carcinoma 
of the base of the tongue is not in dispute, as is the year 
in which the veteran was first diagnosed with the disease-
January 1980.  Additionally, the Board concedes the veteran 
was exposed to Agent Orange while in Vietnam.  The issue 
before the Board is whether the diagnosis of squamous cell 
carcinoma of the base of the tongue is related to service, to 
include being due to Agent Orange exposure, and therefore, 
the Board will report that evidence which addresses a nexus, 
or lack thereof, to service and/or Agent Orange exposure.

The veteran asserts that he began experiencing a sore throat 
in service, for which he took throat lozenges.  The Board 
does not dispute the veteran's complaints of throat 
discomfort and his various other complaints in service that 
related to his throat.  At his separation examination, the 
examiner noted the veteran's tonsils were enlarged, but not 
inflamed.

The veteran was first diagnosed with squamous cell carcinoma 
of the base of the tongue in January 1980.  The examiner 
noted that the growth in the right side of the veteran's neck 
had been slowly enlarging over for a two-month period.  He 
subsequently underwent chemotherapy, and has not had a 
recurrence of the disease.

In January 1995, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated he first noticed 
problems with his throat in 1972.  He stated he was taking 
Septisol and Chloraseptic and had gotten laryngitis a couple 
of times.  The veteran noted that prior to his being 
diagnosed with cancer, he had had trouble swallowing.  He 
reported he had been exposed directly to Agent Orange while 
in service.  The veteran's spouse stated she had known the 
veteran since 1951 and that he first started having trouble 
his throat around 1973/1974.  She stated the veteran would 
tell her he had a sore throat.  The veteran's spouse noted 
that the veteran's throat continued to get worse until he was 
diagnosed with cancer.  

In December 1994, January 1995, February 1995, and March 1995 
personal statements, the veteran's friends and fellow 
soldiers stated that the veteran had been exposed to Agent 
Orange while in service, they had witnessed the veteran 
having throat difficulties while in service, and that the 
veteran had complained of pain in his jaw at that time.  

A May 1995 VA examination report shows the veteran reported 
having discomfort and pain in the right side of his jaw in 
1972.  He stated that this was accompanied by a persistent 
sore throat and hoarseness.  The veteran reported he had been 
treated with Chloraseptic gargles, Cepacol spray, and mild 
analgesics.  He stated that in 1979, he noted his hoarseness 
getting worse and that he had a knot on the right side of his 
neck.  The veteran stated he was diagnosed with squamous cell 
carcinoma of the base of the tongue soon thereafter.  The 
examiner examined the veteran and entered a diagnosis of 
status post surgery, radiation therapy and chemotherapy for 
squamous cell carcinoma of the base of the tongue.  He 
concluded that the probability was that the pain in the 
mandible and the other symptoms occurring in 1972 were not 
related to the carcinoma.  He noted he had discussed the 
veteran's case with an ear, nose, and throat specialist, who 
felt that the tumor would have had to have been advanced to 
have caused pain in the mandible and that the tumor would 
have manifested itself before 1980 if it had been present in 
1972.

In August 1997, the veteran and a friend testified at a 
personal hearing before the undersigned Board Member.  The 
veteran's friend stated he served with the veteran and could 
attest to what it was like to be exposed to Agent Orange.  
The veteran reiterated that he had throat problems in 
service.  He argued that the VA examiner who examined him in 
May 1995 was not an ear, nose, and throat specialist.  The 
veteran asserted that he had cancer of the larynx as well.  
The veteran's representative requested that a medical opinion 
be done so as to determine whether the veteran's squamous 
cell carcinoma was related to service or Agent Orange 
exposure.

In an October 1997 letter from a private physician, who had 
reviewed "old records" and the veteran's history, he stated 
the following:

From looking at the notes, it is apparent 
to me that superior tonsillar pillar, the 
right pharyngeal area, the base of the 
tongue and lymph nodes in a large 
lymphatic drainage region were involved 
with his epidermoid cancer.  The syntax 
of respiratory versus non-respiratory is 
dependent on delineations on an 
individual basis.  However, if the 
tonsillar pillars and the posterior 
pharynx and lymph nodes thereof are 
considered part of the respiratory 
system, then this obviously would be 
considered a respiratory cancer and the 
surgery performed, therapy performed, and 
the symptomatology concerned with this 
would also be considered respiratory.  It 
is also very plausible that this 
patient's complaints of sore throat, 
cough, right jaw pain, and even tooth 
pain may have been related to this cancer 
even as far in advance as over one year.

In an October 1997 letter from a private physician, he stated 
he had seen the veteran in January 1980, when he presented 
with a large mass of the posterior oral cavity.  He stated 
upon examination, he found a lesion extended onto the upper 
respiratory system area, including the larynx.

In an October 1997 letter from a military physician, who is 
chief of otorhinolaryngology, he stated he had reviewed the 
veteran's records and determined the veteran's cancer did not 
involve the pharynx.  He stated that the presence of right 
jaw pain and sore throats for many years prior to the 
diagnosis of the cancer could have multiple etiologies.  He 
stated based upon his review of the record, those etiologies 
could be tooth disease, smoking, gastro-esophageal reflux, 
and tonsillitis.  The physician concluded that it was 
"extremely unlikely" for cancer to be present for seven 
years without being detected.  He stated that cancer of the 
tongue base was notorious for silent growth, but typically 
pain free.  He added that once symptoms of pain (i.e., sore 
throat) developed, cancer could usually be found.  The 
physician noted that the veteran's cancer was unusual, as he 
had been able to survive stage IV epithelial cancer.

The physician further noted the veteran had smoked for many 
years and drank alcohol, which factors would have caused his 
cancer.  He stated that a cause-and-effect relationship 
between herbicide exposure and respiratory cancer was not 
widely accepted among otolaryngologists because there were 
too many confounding variables; however, he noted that the 
government had chosen to provide disability benefits for such 
cancer.  He stated the same clinical relationship was true 
for tongue cancer, and unless tongue cancer was considered 
respiratory cancer, the veteran would be denied benefits.

In a November 1997 letter from a military physician, she 
stated she had examined the veteran and that he was without 
evidence of disease.  She stated she had reviewed the 
veteran's "medical record and correspondence."  The 
military physician stated that it was "very likely that the 
symptoms of sore throat and jaw pain that were experienced by 
this patient several years prior to the diagnosis of his 
cancer were early presentations and subtle symptoms for a 
cancer that is sometimes very difficult to pick up."  She 
noted the veteran was very fortunate because his larynx had 
been preserved even though he had had chemotherapy done in 
that area.

A March 1998 VA examination report shows the veteran was 
examined and diagnosed with status post resection of cancer. 

A September 1998 memorandum from the chief of otolaryngology 
section shows he had an opportunity to review the veteran's 
claims file.  He noted he had been asked to provide an 
opinion as to the veteran's type of cancer and whether it was 
related to service, to include Agent Orange exposure.  He 
made the following conclusions:

Regarding the Agent Orange exposure, at 
least eight (8) years passed from the 
time of exposure until the development of 
his cancer.  The VA position on exposure 
to Agent Orange and subsequent 
development of cancers is limited to a 
list, which excludes carcinoma of the 
base of the tongue.  And although it is 
in an adjacent area, it is therefore not 
included in the [ac]cepted diagnostic 
list.  Therefore, this would not 
constitute a related factor.

Symptoms of sore throat and recurrent 
throat infections during the few months 
prior to diagnosis of a cancer of the 
upper aerodigestive tract are not 
uncommon.  However, a period of eight 
years is far too long to consider these 
symptoms to be directly related to his 
development of cancer of the tongue.

Although [the veteran]'s post treatment 
symptoms are significant, nothing in my 
review of this complete record would 
constitute reason to change the decision 
of the last Board that his cancer is not 
to be considered service connected.

An April 1999 memorandum shows that the RO had determined 
that the chief of otolaryngology had not stated the specific 
cancer the veteran had (whether he had laryngeal cancer or 
not) and had not provided an opinion as to whether it was as 
likely as not that the primary cite of the carcinoma was in 
the larynx at the time of the initial diagnosis in March 
1980.

In a November 1999 memorandum from the same chief of 
otolaryngology who had written the September 1998 memorandum, 
he stated he had reviewed the claims file in September 1998 
and again at the present time.  He reiterated that there were 
no findings present that would indicate there was a 
relationship between the exposure of herbicides and the 
subsequent development of cancer.  The VA physician stated 
that the carcinoma was not in the larynx at the time of the 
initial diagnosis in March 1980 and that nothing in the 
record indicated that relationship.  He added, "Furthermore, 
the development of squamous cell carcinoma is extremely 
highly related to consumption of alcohol and to the use of 
tobacco products."  He stated there was an extreme 
likelihood that the development of the veteran's cancer was 
the result of these factors.  The physician concluded that he 
could find nothing to question the decision that this cancer 
was not to be considered service connected.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.309(e) (2000).  
All of the presumptive cancers, with the exception of 
respiratory cancers (which have a 30-year presumptive 
period), may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange, if 
manifest to a degree of 10 percent or more at any time 
subsequent to exposure to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for squamous cell carcinoma 
of the base of the tongue.  The reasons follow.

The evidence that supports the veteran's claim of incurrence 
of squamous cell carcinoma of the base of the tongue in 
service or due to Agent Orange are the veteran's assertions, 
an October 1997 letter from a private physician, and a 
November 1997 letter from a military physician.  The veteran 
asserts he began having manifestations of squamous cell 
carcinoma of the base of the tongue in service, when he had 
sore throats and jaw pain.  In the October 1997 letter, the 
private physician stated that the veteran's complaints of 
sore throat, cough, right jaw pain, and tooth pain may have 
been related to his diagnosis of cancer.  This would provide 
a possible nexus to service.  Additionally, in the November 
1997 letter, the military physician stated that it was very 
likely that the symptoms of sore throat and jaw pain were 
early presentations for the veteran's diagnosis of cancer.  
These three pieces of evidence support the veteran's claim 
that he incurred squamous cell carcinoma of the base of the 
tongue in service.

The evidence against the veteran's claim are the May 1995 VA 
examination report, an October 1997 letter from a military 
physician, and September 1998 and November 1999 memorandums 
from a VA otolaryngologist.  In the May 1995 VA examination 
report, the examiner stated that the veteran's complaints of 
pain in the mandible and other complaints in 1972 were not 
related to the carcinoma.  He further stated he had consulted 
an ear, nose, and throat specialist, who felt that the 
veteran's tumor would had to have been advanced to have 
caused pain in the mandible and that the tumor wold have 
manifested itself prior to 1980 had it been present in 1972.  
In the October 1997 letter from the military physician, he 
stated it was extremely unlikely for cancer to be present for 
seven years without being detected.  He noted that carcinoma 
of the tongue was usually pain free and that by the time pain 
was shown, cancer would usually have been found at that time.

In the September 1998 and November 1999 memorandums, the 
examiner stated that too much time had passed between the 
veteran's claims of manifestations in service or prior to 
service and the diagnosis of squamous cell carcinoma of the 
base of the tongue.  He stated the veteran did not have 
cancer of the larynx, and he found nothing in the record to 
substantiate a nexus between the veteran's cancer and 
service, to include Agent Orange exposure.

In reviewing the evidence that supports the veteran's claim, 
the Board notes that the veteran is not competent to 
attribute the veteran's symptoms in service to the post 
service diagnosis of squamous cell carcinoma of the base of 
the tongue or to Agent Orange exposure, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, this evidence is given little 
probative value.  Additionally, in the October 1997 letter 
from the private physician, he stated that it was possible 
that the veteran's complaints of sore throat, cough, right 
jaw pain, and tooth pain may have been related to the 
carcinoma "even as far in advance as over one year."  The 
Board finds that such statement gives this examiner's opinion 
less probative value, as the implication is that most 
symptoms that the veteran has complained of would have 
occurred approximately one year prior to the diagnosis of 
cancer, which would place the manifestations years following 
the veteran's discharge from service.  Therefore, the 
probative value of this opinion is diminished. 

The Board finds that the evidence against the veteran's claim 
outweighs the evidence that supports the veteran's claim.  
The October 1997 letter and the September 1998 and November 
1999 memorandums were completed by specialists in 
otolaryngology.  These two medical professionals determined 
that there was no nexus between the veteran's manifestations 
in service and the post service diagnosis of squamous cell 
carcinoma of the base of the tongue, to include being due to 
Agent Orange exposure.  The Board must point out that medical 
opinions by professionals who specialize in the larynx have 
more expert knowledge about this area of medicine than 
medical professionals who do not have the expert knowledge in 
this area of medicine.  Both medical professionals had an 
opportunity to review the claims file in its entirety and 
based their opinions on evidence in the claims file and 
medical principles in this area of medicine.  

The two medical professionals who determined that there may 
be a link between the diagnosis of squamous cell carcinoma of 
the base of the tongue and service provided opinions that 
established only a possibility that there was a nexus between 
the veteran's manifestations in service and the post service 
diagnosis of squamous cell carcinoma of the base of the 
tongue.  The two medical professionals who determined there 
was no link stated such in definite terms.  This provides an 
additional basis to give these two medical opinions more 
probative value.  

Also, in the May 1995 VA examination report, the examiner 
concluded that it was not probable that the pain in the 
mandible and other symptoms that the veteran had reported 
occurring in 1972 were related to the carcinoma.  The 
examiner noted he had consulted an ear, nose, and throat 
doctor, who felt that a nexus between the cancer and service 
were not likely, as if manifestations had occurred in 1972, 
the cancer would have been detected far sooner than 1980.  
The ear, nose, and throat specialist who was consulted was in 
agreement with the findings made by the otolaryngologists.  
This examination report, when read with the October 1997 
letter and the September 1998 and November 1999 memorandums 
provide additional evidence that weighs against the finding 
that the diagnosis of squamous cell carcinoma of the base of 
the tongue is related to service, to include Agent Orange 
exposure.

The Board notes that there was a question as to whether the 
veteran had laryngeal cancer, as that is one of the cancers 
that is presumed to be a result of Agent Orange exposure.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, it 
has been determined that the veteran does not have laryngeal 
cancer.  First, in a November 1997 letter, a military 
physician stated the veteran was lucky in that his larynx had 
been preserved even though he had had chemotherapy done in 
that area.  Additionally, in the November 1999 memorandum, 
the VA physician, who had an opportunity to review the claims 
file on two occasions, determined that there was no evidence 
to suggest that the veteran had laryngeal cancer at the time 
he was diagnosed with squamous cell carcinoma of the base of 
the tongue.  Therefore, the evidence establishes that the 
veteran does not have laryngeal cancer, and service 
connection cannot be granted on a presumptive basis.

Additionally, the Board further notes that service connection 
for squamous cell carcinoma of the base of the tongue cannot 
be granted based upon a presumptive disease process.  First, 
such cancer does not fall within those that have been 
determined to be linked with Agent Orange exposure.  The 
Board is aware that a physician noted that if the tongue was 
considered to be part of the respiratory system that the 
veteran's cancer could be considered as a "respiratory 
cancer."  However, in reviewing 38 C.F.R. § 3.309(e), it 
specifically lists that which would be considered to be a 
"respiratory cancer," which is cancer of the lung, 
bronchus, larynx, or trachea.  Cancer of the tongue is not 
listed as a "respiratory cancer" and without a medical 
opinion establishing such, the Board will not determine that 
squamous cell carcinoma of the base of the tongue is a 
"respiratory cancer."  Moreover, no medical professional 
has stated that the squamous cell carcinoma of the base of 
the tongue is a result of Agent Orange exposure to allow 
service connection to be granted on this basis.  Accordingly, 
service connection for squamous cell carcinoma of the base of 
the tongue on the basis of Agent Orange exposure is not 
warranted.  See id.

In conclusion, the Board has determined that the evidence 
against the veteran's claim outweighs the evidence that 
supports the veteran's claim.  The Court has recognized that 
the Board is not compelled to accept medical opinions; 
rather, if the Board reaches a contrary conclusion, it must 
state its reasons and bases and be able to point to a medical 
opinion other than the Board's own, unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
has based its decision on the VA examiner's opinion in the 
May 1995 VA examination report, the October 1997 letter from 
the military physician, and the September 1998 and November 
1999 memorandums from the VA physician, each of whom 
determined that the diagnosis of squamous cell carcinoma of 
the base of the tongue was not related to service.  Again, 
the Board finds that such opinions are more probative than 
those by the physicians who determined that there was a 
possible link to service.  Those examiners established only a 
possible basis, whereas the examiners who determined there 
was no basis stated such in definite terms.  This does not 
place the evidence in equipoise.  The preponderance of 
evidence is against the veteran's claim for service 
connection for squamous cell carcinoma of the base of the 
tongue, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the base of the tongue is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

